UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2105


In re: SHAPAT AHDAWAN NABAYA, a/k/a Norman Abbott,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:17-cr-00003-MHL-1)


Submitted: January 23, 2020                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shapat Ahdawan Nabaya petitions for a writ of mandamus seeking an order from

this court directing the district court to act on his postconviction motions, which he filed in

the district court in September 2019. Mandamus relief is a drastic remedy and should be

used only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further,

mandamus relief is available only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       The district court’s docket establishes that Nabaya’s postconviction action is

proceeding and reveals no undue delay in the district court. Accordingly, although we

grant Nabaya’s application to proceed in forma pauperis, we deny the mandamus petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         PETITION DENIED




                                              2